J-S55012-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
               v.                        :
                                         :
                                         :
 DANIEL A. BURRUS                        :
                                         :
                    Appellant            :   No. 1429 EDA 2017

                 Appeal from the PCRA Order March 24, 2017
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0008742-2009


BEFORE: OLSON, J., STABILE, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY OLSON, J.:                     FILED OCTOBER 02, 2018

      Appellant, Daniel Burrus, appeals pro se from the March 24, 2017 order

dismissing his first petition filed pursuant to the Post-Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We vacate and remand for further

proceedings.

      As our resolution of this case is based on its procedural posture, we

decline to set forth the factual background. On January 23, 2013, the trial

court sentenced Appellant to an aggregate term of 20 to 40 years’

imprisonment after he was convicted of five offenses related to an attempted

murder. This Court affirmed the judgment of sentence. Commonwealth v.

Burrus, 116 A.3d 684, 2014 WL 10753816 (Pa. Super. 2014) (unpublished

memorandum).
J-S55012-18


        On December 8, 2015, Appellant filed a timely pro se PCRA petition.

Counsel was appointed and filed a petition to withdraw as counsel and a no-

merit letter pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa.

1988), and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en

banc). Appellant filed a pro se response to the Turner/Finley letter. On

March 24, 2017, the PCRA court granted counsel’s petition to withdraw and

dismissed Appellant’s PCRA petition without an evidentiary hearing.           This

timely appeal followed.1

        Appellant presents three issues for our review:

     1. [Did PCRA counsel satisfy the procedural prerequisites to withdraw
        under Turner/Finley?

     2. Did PCRA counsel provide ineffective assistance?

     3. Did the PCRA court err in denying Appellant’s request to amend
        his PCRA petition?]

Appellant’s Brief at 8.2

        Appellant argues, and the trial court and Commonwealth concede, that

counsel failed to satisfy the procedural prerequisites to withdraw as counsel.

See Appellant’s Brief at 35-43; Commonwealth’s Brief at 6; Trial Court

Opinion, 2/7/18, at 4.        We agree.        Counsel seeking to withdraw in PCRA

proceedings


____________________________________________


1Appellant and the PCRA court complied with Pennsylvania Rule of Appellate
Procedure 1925.

2   We have renumbered the issues for ease of disposition.

                                           -2-
J-S55012-18



      must review the case zealously. Turner/Finley counsel must
      then submit a “no-merit” letter to the PCRA court, or brief on
      appeal to this Court, detailing the nature and extent of counsel’s
      diligent review of the case, listing the issues which petitioner
      wants to have reviewed, explaining why and how those issues lack
      merit, and requesting permission to withdraw.

      Counsel must also send to the petitioner: (1) a copy of the “no-
      merit” letter/brief; (2) a copy of counsel’s petition to withdraw;
      and (3) a statement advising petitioner of the right to proceed pro
      se or by new counsel.

      Where counsel submits a petition and no-merit letter that satisfy
      the technical demands of Turner/Finley, the court — PCRA court
      or this Court — must then conduct its own review of the merits of
      the case. If the court agrees with counsel that the claims are
      without merit, the court will permit counsel to withdraw and deny
      relief.

Commonwealth v. Muzzy, 141 A.3d 509, 510–511 (Pa. Super. 2016)

(cleaned up).

      There is no evidence that PCRA counsel sent Appellant a copy of the

petition to withdraw as counsel, sent him the no-merit letter, and/or advised

him of his right to proceed pro se or with new counsel. See Turner/Finley

Letter and Petition to Withdraw as Counsel, 1/20/17, at 1-5. Accordingly, we

vacate the PCRA court’s order dismissing Appellant’s petition and remand to

the PCRA court. On remand, the PCRA court may appoint new counsel for

Appellant or may vacate its order granting PCRA counsel’s petition to withdraw

and order him to either file an amended petition or to comply with the

requirements to seek to withdraw as counsel under Turner/Finley.

      Order vacated. Case remanded. Jurisdiction relinquished.


                                     -3-
J-S55012-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/2/18




                          -4-